Opinion filed August 31, 2006















 








 




Opinion filed August 31, 2006
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-05-00171-CR 
                                                    __________
 
                                        URIEL OROZCO, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS,
Appellee
 

 
                                          On
Appeal from the 91st District Court
 
                                                        Eastland County, Texas
 
                                                Trial
Court Cause No. 04-20,342
 

 
                                                                   O
P I N I O N
 
The jury convicted Uriel Orozco of possession of a
controlled substance, cocaine, in an amount of one gram or more but less than
four grams.  The jury assessed punishment
at ten years confinement and a $10,000 fine. 
We affirm.
There is no challenge to the sufficiency of the
evidence.  In his sole issue on appeal,
appellant argues that the State made an impermissible jury argument.  During the punishment phase of the trial, the
State commented:




Do you remember on the video when he was talking
or yacking in the back of the car, and he was talking about the different
places he traveled, the different places that he would speed and he wouldn=t get caught there?  Does that suggest from the evidence a
possible pattern of taking drugs elsewhere, having drugs elsewhere?  It certainly could from the evidence. 
 
Appellant did not object to the State=s argument.  
Appellant argues on appeal
that the State=s
argument injected new and harmful facts and could not have been cured by an
instruction to disregard.  Appellant also
contends that he was denied his right to a fair trial by a jury as guaranteed
by the Sixth Amendment of the United States Constitution and Article I, section
15 of the Texas Constitution. 
A defendant may not complain
on appeal about an erroneous jury argument or that an instruction to disregard
could not have cured an erroneous jury argument unless he objected to the
argument at trial and pursued his objection to an adverse ruling.  Threadgill v. State, 146 S.W.3d 654 (Tex. Crim. App. 2004); Cockrell
v. State, 933 S.W.2d 73, 89 (Tex. Crim. App. 1996).  Therefore, appellant has waived his complaint
on appeal. Moreover, most comments that fall outside the areas of permissible
jury argument, such as comments upon matters outside the record, will be
considered to be nonconsitutional error. 
Martinez v. State, 17
S.W.3d 677, 692 (Tex.
Crim. App. 2000).   Any error in the
State=s
argument did not affect appellant=s
substantial rights.  Tex. R. App. P. 44.2(b).  Appellant=s
sole issue on appeal is overruled.
The judgment of the trial court
is affirmed.
 
JIM R. WRIGHT
CHIEF JUSTICE
 
August 31, 2006
Do not publish.  See Tex.
R. App. P. 47.2(b).
Panel consists of:  Wright,
C.J., and
McCall, J., and Strange, J.